DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atlas et al. (US Pub 2014/0200405).
With respect to claim 1, Atlas discloses a stylet (see fig 6 below) adapted for mounting an endotracheal tube (title) comprising: a shaft comprising: a proximal shaft portion (fig 6, 20); a distal shaft portion (fig 6, 40 and 50), the distal shaft portion having a body portion (fig 6, where 50 and 40 overlap) and a tip portion (fig 6, 40 exposed), the tip portion having greater flexibility than the body portion (paragraph 31, 50 is semi rigid while 40 is flexible); an expanding connector which includes a sliding assembly (fig 6, 30) to connect the proximal shaft portion to the distal shaft portion across a distance, the expanding connector configured to adjust the distance between the proximal shaft portion and the distal shaft portion (see fig 6 below and paragraph 33); and a control wire (fig 6, 60) at least .

    PNG
    media_image1.png
    713
    437
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US Pub 2014/0200405) in view of Palmer (US Pub 2003/0154987).
Atlas discloses the claimed invention except for the material of a shaft body being a photopolymer.
Palmer disclose the material of a shaft body being made from a photopolymer (paragraph 37) to allow the clinician to make the apparatus into a predetermined shape to custom mold it to the patient (paragraph 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atlas to have the material of a shaft body being a photopolymer in view of Palmer in order to allow the clinician to make the apparatus into a predetermined shape to custom mold it to the patient.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US Pub 2014/0200405) in view of Booth (US Pub 2015/0224273).
Atlas discloses the claimed invention except for wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion.
Booth discloses wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion (paragraph 70 discloses wires placed in stiffer portions) to improve torque control and kink resistance (paragraph 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Atlas to include wherein the distal shaft portion further comprises a stiffening wire extending through the body portion and not through the tip portion in view of Booth in order to improve torque control and kink resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773